As filed with the Securities and Exchange Commission May 30, 2013 Registration No. 000-52675 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 2 to FORM 10 GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section 12(b) or (g) of The Securities Exchange Act of 1934 ID PERFUMES, INC. (Name of Issuer in its charter) Nevada 20-8837626 ( State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1250 East Hallandale Beach Blvd. Suite 402 Hallandale, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number:(954) 454-9978 Securities Registered Under Section 12(b) of the Exchange Act: None Securities Registered Under Section 12(g) of the Exchange Act: Name of each exchange Title of Each Class on which registered: Common Stock, par value $.001 Not Applicable Indicate by check mark if the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company Large Accelerated Filer o Accelerated Filer o Non-accelerated filer o Smaller Reporting Company þ TABLE OF CONTENTS Page Item1.
